                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                               SOUTHWESTERN DIVISION

MICHAEL RAY SHARROCK and                )
MAUREEN SHARROCK,                       )            Case No.
                                        )
    Plaintiffs,                         )            Removed from the Circuit Court for
                                        )            Vernon County, Missouri,
OMEGA FLEX, INC., a foreign corporation,)            No. 21VE-CV00200
                                        )
    Defendant.                          )            JURY TRIAL DEMANDED

              DEFENDANT OMEGA FLEX, INC.’S NOTICE OF REMOVAL

       Defendant Omega Flex, Inc. (“Removant”), by and through undersigned counsel, hereby

files this notice to remove the above-captioned matter from the Twenty-Eighth Judicial District

Circuit Court, Vernon County, State of Missouri, to the United States District Court for the

Western District of Missouri, pursuant to 28 U.S.C. §§ 1332(a), 1441(a) and 1446(a), because

there is complete diversity of citizenship between the parties and the matter in controversy exceeds

$75,000.00. In support thereof, Removant represents to this Court as follows:

       1.      The above-captioned matter was commenced in the Twenty-Eighth Judicial District

Circuit Court in Vernon County, State of Missouri, by Plaintiffs filing their Complaint on or about

April 16, 2021. The matter was docketed as Civil Case No. 21VE-CV00200. Service of Process

for the Summons and Complaint was made on May 4, 2021 via Summons dated April 21, 2021.

See Exhibit A. Therefore, Removant timely files this Notice of Removal within thirty (30) days

from and after the date of the Service of Process upon it in said action, as required by 28 U.S.C.

Section 1446(b).

       2.      Plaintiffs, Michael and Maureen Sharrock, are the owners of the home at issue

located at 16039 S. 1100 Road, Nevada, Missouri, 64772. The Complaint alleges that on May 7,

2019, a fire erupted and caused substantial damage to Mr. and Mrs. Sharrock’s home. The




            Case 3:21-cv-05051-MDH Document 1 Filed 06/02/21 Page 1 of 4
Plaintiffs allege an Omega Flex, Inc. product caused the fire. See Complaint at ¶¶ 11, 13, 22 and

30.

       3.      Complete diversity of citizenship exists between Plaintiffs and Omega Flex, Inc.

       4.      Michael and Maureen Sharrock, the alleged real parties in interest, are individuals

residing in the state of Missouri. See Complaint at ¶ 1.

       5.      Omega Flex, Inc. is the named Defendant, and it was, at the time Plaintiffs’ cause

of action accrued, and is now, a corporation incorporated in the State of Pennsylvania with its

principal place of business at 451 Creamery Way, Exton, Pennsylvania 19341. See Complaint at ¶

2. The Defendant is not a citizen of the State of Missouri.

       6.      Although the Plaintiffs’ Complaint does not specify the exact amount in

controversy, Omega Flex reasonably believes that the amount in controversy will exceed the sum

or value of $75,000, exclusive of interests and costs. Omega Flex bases this belief on Plaintiffs’

allegation that the Sharrocks’ personal property and house sustained extensive damage by the fire

and a 2015 listing of the Sharrocks’ home, providing prices for the property at $192,000.00. A

copy of this 2015 listing is attached hereto as Exhibit B. See also Complaint at ¶ 10. Further, the

Notice of Loss estimated total damages at $500,000. See Notice of Loss, attached hereto at Exhibit

C. Therefore, Removant has met its burden of proof that the amount in controversy exceeds the

sum of $75,000, exclusive of interests and costs.

       7.      Concurrent with the filing of this Notice, Removant is serving this Notice on

Plaintiffs’ counsel and filing a copy of the same with the Clerk of the Twenty-Eighth Judicial

District Circuit Court in Vernon County, State of Missouri.




                                                 2

            Case 3:21-cv-05051-MDH Document 1 Filed 06/02/21 Page 2 of 4
          8.      The United States District Court for the Western District of Missouri embraces the

county in which the State Court action was brought. Venue is therefore proper for this Notice of

Removal under 28 U.S.C. §§ 88 and 1446(a).

          9.      Removant files herewith a true copy of all process, pleadings, and orders served

upon it in such action, same consisting of (1) Notice, Summons and Complaint (Exhibit A).

          10.     By filing this notice, Removant does not waive any defenses in Rule 12, Fed. R.

Civ. P.

          WHEREFORE, Omega Flex, Inc. respectfully requests that the Court remove the above-

captioned action now pending against it in the Twenty-Eighth Judicial District Circuit Court in

Vernon County, State of Missouri, to the United States District Court for the Western District of

Missouri, wherein it shall proceed as an action originally commenced therein.

                  Respectfully submitted this 2nd day of June, 2021.

                                                       GORDON REES SCULLY
                                                       MANSUKHANI, LLP

                                                       /s/ Katherine Doll Putnam
                                                       Katherine Doll Putnam, 63786MO
                                                       211 North Broadway, Suite 2150
                                                       St. Louis, MO 63102
                                                       Telephone: (314) 665-1304
                                                       Facsimile: (314) 338-3076
                                                       kputnam@grsm.com

                                                       Attorney for Defendant




                                                   3

               Case 3:21-cv-05051-MDH Document 1 Filed 06/02/21 Page 3 of 4
                                                CERTIFICATE OF SERVICE


                          I hereby certify that on June 2, 2021, a copy of the foregoing document was filed
                  electronically with the Clerk of the Court using the Court’s CM/ECF electronic filing system,
                  which will send an electronic copy of this filing to all counsel of record.



                                                             /s/ Katherine Doll Putnam




1238577/58602970v.1
                                                               4

                           Case 3:21-cv-05051-MDH Document 1 Filed 06/02/21 Page 4 of 4
